Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146284                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146284
                                                                   COA: 302795
                                                                   Genesee CC: 10-026419-FH
  CHASON WILLIAM-GREGORY POINTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 11, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  REMAND this case to the Court of Appeals for reconsideration in light of Evans v
  Michigan, 568 US __; __ S Ct __; __ L Ed 2d __; 2013 WL 610197; 2013 US LEXIS
  1614 (February 20, 2013).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           s0422                                                              Clerk